Citation Nr: 1602793	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  11-26 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for anterior cruciate ligament (ACL) and meniscus tear status post reconstructive surgery with residual scars and degenerative joint disease of the right knee 

2.  Entitlement to an increased rating in excess of 10 percent for ACL, posterior cruciate ligament (PCL), medial collateral ligament (MCL) and meniscus tear status post reconstructive surgeries with residual scars and degenerative joint disease of the left knee.

3.  Entitlement to an increased rating in excess of 10 percent for  left knee instability.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from December  1993 to May  1994. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 rating decision in which the RO denied a rating in excess of 10 percent, each, for service-connected right and left knee disabilities.  In September 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2011.  In October 2011, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In his October 2011 substantive appeal, the Veteran requested a Board videoconference hearing before a Veterans Law Judge.  This hearing was scheduled for October 2015.  In an October 2015 statement, the Veteran noted that he no longer wished to have a hearing.  As such, his Board hearing request is deemed  withdrawn.  See 38 C.F.R. § 20.704(d)  (2015).

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS, there is a separate paperless, electronic Virtual VA file associated with the Veteran.  A review of the documents in Virtual VA reveals that the documents therein are either duplicative of those contained in VBMS or irrelevant to the claims on appeal.

For the reasons expressed below, the matters on appeal are being remanded to the agency of original jurisdiction (AOJ). VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

The Veteran's claims were last adjudicated in September 2011.  Subsequently, in May 2012 and September 2012, the Veteran submitted records of private medical treatment of his knees.  In June 2013, Social Security Administration (SSA) records and private treatment records were added to the Veteran's file.  In November 2013, additional VA treatment records were added to the Veteran's file.  In June 2014, the Veteran underwent a VA knee and lower legs examination; a copy of that examination report has been associated with the record.  

The cited evidence clearly pertains to the Veteran's service-connected knee disabilities.  However,  the Veteran has not waived initial AOJ consideration of the additionally-received evidence.  See 38 C.F.R. § 20.1304 (2015).  Moreover, as this this is not a case in which the substantive appeal was  filed on or after Feb. 2, 2013, such waiver is not presumed.  See 38 U.S.C.A. § 7105(e) (West 2014) (as amended by Pub. L. No. 112-154, § 501 (Aug. 6, 2012)).

Accordingly, in November 2015, the Board sent a letter to the Veteran and his representative concerning the  above-described evidence .  The Veteran was asked to provide either a waiver of the evidence, or to request AOJ review, within 45 days.  No response to the letter was received.  

Therefore, under these circumstances, the Board must remand these matters to the AOJ for consideration of the newly received evidence, in the first instance, and for issuance of a supplemental SOC (SSOC) reflecting such consideration.

Prior to reajudicating the Veteran's claims, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include outstanding VA treatment records.

The AOJ also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (particularly, as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (to include arranging for the Veteran to undergo further examination, if appropriate) prior to adjudicating the claims on appeal.  Adjudication of the higher rating claim should include consideration of whether further "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007) is appropriate.   

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After undertaking all requested action, and any additional notification or development deemed warranted (to include arranging for the Veteran to undergo further examination, if warranted), adjudicate the increased rating  claims on appeal in light of all pertinent evidence (to particularly include all evidence added to the claims file since September 2011, including that identified above) and legal authority (to include consideration of whether any separate rating for scars is warranted, as well as whether staged rating of any disability under consideration is appropriate).

5.  If any benefit sought on appeal is denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


